Title: To James Madison from James Monroe, 22 February 1817
From: Monroe, James
To: Madison, James



Department of State February 22d., 1817.

The Secretary of State, to whom was referred the resolution of the Senate of the 20th. instant, requesting “the President to lay before the Senate a copy of the correspondence between the government of the United States and the government of Spain, relative to the subjects of controversy between the two nations, except such part as he may deem improper to disclose,” has the honor to submit to the President the accompanying papers, marked A, B, and C, as containing the information which is supposed to be wanted.
All which is respectfully submitted.

Jas. Monroe.

